European statistics (debate)
The next item is the report by Mr A. Schwab, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a regulation of the European Parliament and of the Council on European Statistics - C6-0346/2007 -.
rapporteur. - (DE) Mr President, Commissioner, firstly, I am sorry to see Commissioner McCreevy leaving the Chamber as with this dossier he could have experienced the conclusion of a very successful and relatively lengthy procedure with the European Parliament. This experience is now reserved for you, Commissioner Almunia. I am pleased that today we can bring a successful, lengthy process to its conclusion at first reading, with a large degree of consensus. To begin with, I would also - in contrast to the previous dossier - like to thank the Slovenian and French Presidencies of the Council for the sustained and sometimes difficult negotiations that you have conducted in order to reach a compromise.
This dossier also involves reducing the administrative burden with regard to statistics within the European Union, as well as for companies at local level. Therefore I believe that we can put this report in the context of reducing bureaucracy. In Germany, for example, the proportion of costs for official statistics is, according to calculations by the Deutsches Institut für Wirtschaftsforschung (German Institute for Economic Research), less than 10% of total bureaucratic costs when analysing the entire economy. This is approximately EUR 230 million. If we, as the European Union, really can take this situation in hand, I believe that we will make an important step towards less bureaucracy by reducing statistics-based obligations. Thank you, Commissioner Almunia, for your proposal.
Now I would like to discuss the new regulation on European statistics specifically. The regulation on European statistics represents the legal structure for producing statistics at European level and revises the existing basic legal framework for producing statistics at European level. Even though the shadow rapporteurs from the other Groups are not present this evening, I would still like to take this opportunity to thank you for the constructive cooperation. The discussions were not easy but they proved successful in the end.
The proposal is part of a whole series of regulations which the Commission has adopted in the current legislative term in connection with producing and distributing statistics and which were debated in the Committee on Economic and Monetary Affairs. We will make the following changes to the contents of this regulation proposal. We will redefine the European statistical system and fix its activities within Community law. We will define the role of the national statistical offices within the European statistical system, while at the same time ensuring that the subsidiarity principle continues to be fully applied in the Member States, as is prescribed, and we will strive for reference to the European Statistics Code of Practice and its entrenchment in Community law. In this respect, a response is being made to the difficult situation concerning statistics after the introduction of the euro in some of the Member States of the European Union. Finally, the proposal sets up two different bodies - an ESS Partnership Group and an ESS Committee - which together replace the former Statistical Programme Committee.
The clear-cut committee vote and a successful trialogue prove that coherent legislation has been achieved. In the minutes that remain, I would like to present this legislative project once again in connection with two important issues. We have been able to ensure that, in the future, this regulation will enable Eurostat to gain faster, unrestricted access to all the statistical data which is required to collect important economic criteria. In this way, we will provide a bit more transparency for statistics at European level and therefore make the euro area that bit more competitive. This is good news, particularly in the light of the financial crisis and the difficult discussions concerning the statistical system.
Secondly, I believe that it is very important that this report reinforces the scientific independence of statistics even more. This is a positive signal to the staff working in this sector. Finally, I am grateful that a compromise with all the Member States has been achieved. I know - even though the Council's benches are empty this evening - that it was not easy for many people, but I believe that with this regulation proposal we are able to satisfy all those involved and that we can be happy with the regulation. I would like to thank you for listening and for the successful cooperation.
Mr President, ladies and gentlemen, official statistics undoubtedly play a fundamental role in today's society. Institutions, policy makers, economic operators, markets and individuals rely heavily on statistics to describe as accurately as possible the developments in economic, social, environmental, cultural and other spheres.
Statistical information underpins transparency and openness of policy decisions, and official statistics therefore represent a public good providing a basis for the smooth functioning of democracy. At European level, European Statistics are increasingly important for the development, implementation, monitoring and evaluation of policies decided here, in this Parliament, and in the Council, and that we propose from the Commission.
The objective of the Commission proposal being debated today is to revise the basic legal framework governing the production of statistics at European level. I want to welcome the rigorous work carried out in a constructive spirit by this Parliament, and in particular by Mr Schwab as rapporteur and by Mrs Ferreira - who is not here today, but is represented by Mrs van den Burg - and Mrs Starkevičiūtė, who worked in cooperation with Eurostat and the Commission to arrive at this debate.
This revision is led by changes in society and the need to more clearly define the role of the European Statistical System (ESS). The previous Regulation on this subject dates from 1997 and, since then, many things have changed which have necessitated this revision. This revision will give a new impetus to the established cooperation between the national statistical institutes of our 27 Member States and Eurostat and will undoubtedly lay down the foundation to address the statistical challenges of the future.
Furthermore, this revision is the culmination of a series of measures undertaken by the Commission since 2005, with the support of this Parliament and the Council, to modernise the governance of the European Statistical System. In this process, the European Statistical Governance Advisory Board and the European Statistical Advisory Committee have been set up and will shortly begin work.
In this respect, as proposed by the new regulation, in order to enhance trust in European Statistics, the statistical authorities must enjoy professional independence and ensure impartiality and high quality in the production of European Statistics, in accordance with the principles laid down in the European Statistics Code of Practice endorsed by the Commission in its Recommendation on the independence, integrity and accountability of national and Community statistical authorities.
I should also mention, among the principles having guided the Commission proposal and set out in Mr Schwab's report, the objective that the proposed improved regulatory environment for European Statistics should respond to the need to minimise the response burdens on businesses and contribute to the more general objective of a reduction of administrative burdens arising at European level.
I must conclude, Mr President, by once again thanking the rapporteur, Mr Schwab, and the whole of the Committee on Economic and Monetary Affairs for their excellent work aimed at giving the Union a more solid and reliable statistical structure which will, in a context of total security, prove extraordinary useful in these times of crisis in which the production of statistics, particularly statistics on public accounts, will play an even more crucial role.
on behalf of the PSE Group. - Mr President, there are times when politicians might like to influence statistics - particularly at the moment. If the statistics on the economy are so bad, you might wish to take them away and dream that it is different and that this does not influence the spirit of consumers etc.
I fully agree with what everyone says about this report: that decent, true and fair statistics are an important instrument for politics and that this is an important reason to have independent statistical bodies to present these statistics.
I would also like to congratulate the rapporteur and the Commission on the proposals on this regulation. We had good cooperation with the Council to reach compromises on what we have stated in this document. It is important to have these independent bodies to have a clear contact point for the Commission in the Member States and for this European system of statistics to include the statistics code of practice, which has been elaborated by the experts, into European legislation. I think this is a good achievement and I hope that it will really work and help us to overcome the bad statistics and really try to face the recession that is coming and get clearer measures to counter it.
on behalf of the ALDE Group. - (LT) We are considering a very important document, which should help reform the European Statistical System. I would like to point out, as my colleagues did, that the European Parliament rapporteur, the Working Group on Statistical Reform and experts from the Council, the Presidency and the Commission were very thorough in their preparation of this document. It is a splendid example of our joint efforts. In the last few days, weighed down by various problems, perhaps we have sometimes blamed each other, but if we all work together, we can achieve really good results. The ALDE Group supports the proposal presented and hopes that it will lay out our regulations in the area of statistics.
Above all, statistics must be reliable, protected from the influence of various interest groups. Today doubts do still occasionally arise, especially as regards the quality of state financial statistics. When talking about financial market statistics, there are problems of confidentiality and here we also have to work with the European Central Bank.
The quality of statistical data depends not only on the quality of work done by specialised institutions, but also on the methods used and we would like academic institutions to play a more active role in the preparation of these.
The gathering of statistical data must be organised more effectively using data from existing state registers, applying generalised methods and thereby reducing the administrative burden of statistical reports on business. There are certainly many untapped reserves in this area.
Economic and social development is dynamic in today's world, therefore statistical data should be presented in a more effective manner, so that decisions can be taken more quickly. Let us hope that statistical reform will also help solve this problem.
The European Statistical Programme is financed by the European Union budget. I would like to hope that the proposals presented will help these programmes to be better coordinated, which will allow Community capital to be used more effectively.
Mr President, I simply want to reiterate my thanks to the rapporteur and the Members who have just spoken for their excellent work. As said by Mrs Starkevičiūtė, working together produces results like these which are positive for everyone. What I hope, as do we all, is that, through these excellent statistics, we will shortly be able to offer our citizens good news on the economic situation.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, many thanks for the constructive comments at the end, and above all for the constructive cooperation. I do not want to repeat anything that has already been said. Therefore I would like to mention two items that, in my opinion, should be thought through as a follow-up to the discussion on this report. Firstly, the fact is that we have been dealing with Article 285 of the EU Treaty, which discusses the scientific independence of the statistical authorities. In this report we have now also placed a strong emphasis on professional independence as we have discovered that there have been difficulties in this regard in the past. It may also have to be enshrined appropriately in primary law at some point, to ensure long-term clarity. However, I would expressly like to add that, with regard to German law, this does not mean that there can be independence with respect to professional supervisory regulations.
Secondly, this report places setting priorities for producing statistical data and recording it very much in the foreground. Mrs Starkevičiūthas also pointed this out. Commissioner Almunia, I hope that by setting these priorities we can also manage to reduce the statistical burden for medium-sized companies in the medium term, as we will be able to search for data which we actually need for our statistics in an even more targeted way. With this in mind, thank you very much. I hope that the vote is completed quickly tomorrow.
The debate is closed.
The vote will take place tomorrow.